Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 07/23/2021 Amendment in the application of Kountouris et al. for the “TRANSMISSION AND RECEPTION OF A DATA STREAM” filed 12/19/2019.  This application is a national stage entry of PCT/FR2018/051402, International Filing Date: 06/14/2018, and claims foreign priority to 1755766, filed 06/23/2017 in France.  The amendment and response has been entered and made of record.  Claims 1-12 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Chen et al. (US#9,131,033) in view of Ghanbari et al. (US#7,760,801) as proposed in the In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 

 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.       Claims 1-2, 5-6, 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US#9,131,033) in view of Ghanbari et al. (US#7,760,801).  
Regarding claims 1, 10, the references disclose a method and system for analyzing of data streams, in accordance with the essential features of the claims.  Chen et al. (US#9,131,033) discloses a method for transmitting, via a communication link, a data stream containing a second ordered succession of digital values, said second ordered succession being determined from a first ordered succession of digital values respectively represented via a predefined number of bits, a sequence of consecutive digital values of the second succession, called a_second sequence, being obtained from a corresponding first sequence of consecutive digital values of the first succession (see Fig. 2; Col. 1, line 56 to Col. 3, line 25: sequence data set creation unit 66 assembles the sequence level SEI messages and other data for the sequence data set into a particular video sample), wherein the method comprises the following acts, which are implemented by a transmitting device: estimating, at a current time, a load value representative of a current load on said network (see Figs. 1, 5; Col. 16, lines 19-27 & Col. 25, lines 4-54 : Media Presentation Description 180 which contains descriptions of different alternative representations (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, and a level value); determining, depending on the estimated load value, a second sequence to be transmitted in a predefined time interval following said current time, said second sequence being a corresponding first sequence of the first succession or a modified sequence obtained by applying a selection law to the bits of said first sequence; and transmitting said second sequence and, in case of transmission of a modified sequence, transmitting a processing indicator signaling a sequence modification (Figs. 6, 7; Col. 1, line 56 to Col. 3, line 25 & Col.25, line 55 to Col. 27, line 50: sequence level SEI messages).
However, Chen’s reference does not disclose expressly wherein a modified sequence obtained by applying a selection law to the bits.  In the same field of endeavor, Ghanbari et al. (US#7,760,801) teaches in the transmitting a digital sequence of video signals which have been encoded using a compression algorithm such that the number of coded bits per frame is not constant, wherein the source video had been coded into a first sequence and a second sequence having respective different compression rates, in which analyzing a modified sequence which includes the second sequence from the switching point onwards, to divide it into segments; (g) determine a bit rate for segments of the modified sequence; and (h) transmit the signals of the modified sequence at the determined bit rate(s)(Col. 2, line 51 to Col. 3, line 20). 
Regarding claim 2, the reference further teach wherein the selection law defines at least one of a number of digital values or a number of bits of the digital values of the sequence to be transmitted (Chen et al.: Fig. 7; Col.25, line 55 to Col. 27, line 50).
Regarding claim 5, the reference further teach wherein the second succession is transmitted in the form of packets, a packet containing a header zone and a data zone, and Chen et al.: Fig. 5; Col. 25, lines 4-54).
Regarding claim 6, the reference further teach wherein the processing indicator is transmitted in signaling channel (Chen et al.: Fig. 6; Col. 1, line 56 to Col. 3, line 25).
Regarding claim 8, the reference further teach wherein the estimating, determining and transmitting acts are reiterated (Chen et al.: Fig. 6; Col. 1, line 56 to Col. 3, line 25). 
Regarding claim 12, the reference further teach wherein the selection law defines a number of digital values and a number of bits of the digital values of the sequence to be transmitted (Chen et al.: Fig. 7; Col.25, line 55 to Col. 27, line 50). 
Regarding claims 9, 11, they are apparatus claims corresponding to the method claims 1, 10 as discussed above. Therefore, claims 9, 11 are analyzed and rejected as previously discussed with respect to claims 1, 10.
One skilled in the art would have recognized the need for effectively and efficiently processing of the data streams, and would have applied Ghanbari’s teaching for analyzing a modified sequence into Chen's transport of encoded video data stream.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Ghanbari’s transmission of video into Chen’s providing sequence data sets for streaming video data with the motivation being to provide a method and apparatus for real time data stream processing.
Allowable Subject Matter
9.	Claims 3, 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
14.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

15.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
17.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Aug. 07, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477